Citation Nr: 0712044	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-42 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella, left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a claim for an increased 
rating for a service-connected disability of chondromalacia 
patella, left knee, and assigned a 20 percent disability 
rating; and denied service connection for a head injury.

The issue of entitlement to an increased rating for 
chondromalacia patella, left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a head injury or trauma during 
service.

2.  There is evidence of head trauma several years following 
separation from service; and current findings have not been 
causally related to military service by competent medical 
evidence.


CONCLUSION OF LAW

A head injury was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2003 and June 2004.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran contends he is entitled to service connection for 
residuals from a head injury, which he alleges was sustained 
in service.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Initially, the Board notes that service medical records are 
negative for any history of head trauma or injury, or 
neurological disorder in service.  

In November 1968, only months after his separation from 
service, the veteran underwent a VA medical examination.  The 
report is silent for any reference to a head injury or 
neurological disorder resulting from service.  

There is also no record of complaints or medical treatment 
for a head injury for many years following separation from 
service.  Notably, the Board observes that there was an 
intervening event of a head injury, with additional neck and 
back trauma, due to a work-related accident in November 2002, 
several years after service.  

Various post-service VA and private medical records show 
treatment beginning in April 2003, for complications from 
this November 2002 work-related injury.  In particular, an 
April 2003 VA outpatient record noted that the veteran fell 6 
feet off a ladder at his place of employment and hit his 
head, neck, and back in the fall and loss consciousness for a 
brief period.  The veteran reported having had headaches, 
memory loss, and blurry vision since then.  He also indicated 
that his bottom front teeth had been loosened as a result of 
the fall.  A diagnosis of post-concussion syndrome was 
rendered.  Private medical records dating from May 2003 to 
January 2004 also generally reflect treatment for headaches 
and neck and back pains, status-post the November 2002 on-the 
job injury.  Diagnoses have also included osteoarthritis and 
degenerative joint disease of the neck and back.

As noted, service connection requires an injury in service, 
and a relationship or nexus between the current disability 
and injury during service.  Here, the evidence, including the 
veteran's own statements, consistently shows that an initial 
head injury occurred in November 2002, and not prior.  The 
Board finds that this intervening event, along with the 
absence of evidence of treatment prior to 2003, further 
suggest that a head injury, or any claimed residuals, was not 
incurred in or aggravated by military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

However, the requisite link between a current disability and 
military service may be still established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, service medical records are negative for any diagnosis 
of a chronic disorder, such as arthritis.  Thus, the evidence 
submitted must show that the current arthritis of the back 
and neck, alleged to have resulted from a head injury in-
service, became manifested within at least one year following 
separation from service.  

In this case, the first diagnosis of degenerative joint 
disease of the lumbar and cervical spine, secondary to a head 
injury, was during a private medical evaluation in May 2003, 
following the November 2002 work-related accident.  The 
veteran separated from active military service in September 
1968 and at such time he had not been diagnosed with 
degenerative joint disease.  Arthritis was not until 25 years 
after leaving military service and the overwhelming evidence 
establishes that it was caused by the November 2002 post-
service injury.  Thus, he is not entitled to presumptive 
service connection for arthritis claimed as a residual of a 
head injury.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a head 
injury have not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a head injury is denied.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case for 
further development is necessary, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran is currently service connected for a left knee 
disability with an evaluation of 20 percent.  He contends 
that he is entitled to a higher disability evaluation for his 
service-connected chondromalacia patella, left knee as his 
disability has worsened in severity.  

VA and non-VA medical treatment records since April 2003 
generally reflect that the veteran injured both of his knees, 
in November 2002, in a 6-8 feet fall from a ladder, while at 
work.  His left knee suffered greater injury that the right 
knee.  

The veteran was afforded two VA examinations in connection 
with his left knee increased rating claim, in June 2003 and 
November 2003.  However, not only are these examinations 
stale, as they are over four years old, the Board observes 
neither of the examinations were conducted with the benefit 
of the veteran's claims file.  As such, these examination 
reports are not adequate for rating purposes.  The duty to 
assist may require "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, the Court has held that in evaluating a service-
connected disability, functional loss due to pain under 
38 C.F.R. § 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  This assessment was not performed.  

Therefore, while the Board regrets any further delay in this 
case, in light of these circumstances, the veteran must be 
afforded another VA examination for evaluation of the issue 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for a left knee 
disability since November 2003.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the severity of the 
chondromalacia patella, left knee.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
physician.  

In reporting the results of range of 
motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess 
the extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion.  The physician should also 
discuss any additional impairment of 
the left knee disability, which was 
caused by the intervening injury in 
November 2002, as opposed to natural 
progression of the service-connected 
chondromalacia patella disorder.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


